Exhibit 10.1

LYONDELLBASELL INDUSTRIES

2010 LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE UNIT AWARD AGREEMENT

By letter (the “Grant Letter”), effective as of the date specified in the Grant
Letter (the “Grant Date”), LyondellBasell Industries N.V. (the “Company”),
pursuant to the LyondellBasell Industries 2010 Long-Term Incentive Plan, as
amended (the “Plan”), has granted to the Participant a number of Stock Units (as
defined in the Plan) equal to the Target multiplied by the Earned Percentage
certified for the Performance Cycle, subject to the vesting provisions specified
herein (the “Performance Share Unit Award” or “PSU Award”). The applicable
Target and Performance Cycle are set forth in the Grant Letter. The Earned
Percentage shall be determined based on the Performance Goals specified in the
Grant Letter. These grants are all subject to adjustment as provided in the
Plan, and the following terms and conditions (the “Award Agreement”):

 

  1. Relationship to Plan and Company Agreements.

This PSU Award grant is a Qualified Performance Award under the Plan and is
subject to all applicable Plan terms, conditions, provisions and administrative
interpretations, if any, adopted by the Committee. Except as defined in this
Award Agreement, capitalized terms have the same meanings ascribed to them in
the Plan. This Award Agreement is with respect to shares of common stock of
LyondellBasell Industries N.V. as required pursuant to the terms of the
Company’s long term incentive program as in effect on the Grant Date. This Award
Agreement is intended to satisfy the Company’s obligations under any employment
agreement between the Company and the Participant related to PSU Awards or a
medium term incentive plan. To the extent that this Award Agreement is intended
to satisfy those Company obligations or any other Company obligation under any
employment agreement between the Company and the Participant, the Participant
agrees and acknowledges that this Award Agreement fulfills the Company’s
obligations under the employment agreement, this Award Agreement shall be
interpreted and construed to the fullest extent possible consistent with such
employment agreement, and in the event of a conflict between the terms of such
employment agreement and the terms of this Award Agreement, the terms of this
Award Agreement shall control.

 

  2. Definitions.

The following definitions apply to this Award Agreement:

(a) “Date of Termination” means the date on which the Participant ceases to be
an Employee.

(b) “Disability” means a permanent and total disability as defined in the
applicable long-term disability plan of the Participating Employer. “Disabled”
has the correlative meaning

 

1



--------------------------------------------------------------------------------

(c) “Earned Percentage” means the percentage of the Target that is earned during
the Performance Cycle. The Earned Percentage is multiplied by the Target to
determine the number of Stock Units granted under this PSU Award. The Earned
Percentage shall be determined in accordance with the following:

(i) Following the close of the Performance Cycle, the Committee shall determine
and certify the Earned Percentage for the Performance Cycle.

(ii) The Earned Percentage shall not exceed 200 percent.

(iii) The Earned Percentage shall be deemed to be zero and no Award shall be
payable if the Committee determines that during the course of the applicable
Performance Cycle, the Participant has engaged in actions that are materially
detrimental to the Company or its Subsidiaries or Affiliates.

(iv) The Committee may reduce the Participant’s Earned Percentage to account for
the Participant’s individual performance during the Performance Cycle.

(v) In the event of a Change of Control, the Earned Percentage shall be
calculated by reference to the attainment of Performance Goals as of the close
of the last quarter ending on or before the Change of Control.

(d) “Misconduct” means any act or failure to act that (i) caused or was intended
to cause a violation of the policies of the Company or a Subsidiary or an
Affiliate, generally accepted accounting principles or any applicable laws in
effect at the time of the acts or failures and (ii) materially increased the
value of the compensation received by the Participant.

(e) “Performance Cycle” means the three-calendar-year period set forth in the
Grant Letter.

(f) “Performance Goals” means the performance goals as set forth in the Grant
Letter.

(g) “Retirement” means the Participant’s voluntarily initiated termination of
service on or after the earliest of (i) age 65, (ii) age 55 with 10 years of
participation service credited under the qualified defined benefit pension plan
maintained by the Company or a Subsidiary or an Affiliate in which the
Participant is eligible to participate, (iii) the time of retirement as defined
in a written agreement between a Participant and the Company or a Subsidiary or
an Affiliate, or (iv) outside the U.S., the time when retirement is permitted
and the Participant is eligible to receive a company retirement benefit under
applicable law with respect to the Participant’s primary place of employment (as
determined by the Committee in its sole judgment).

 

2



--------------------------------------------------------------------------------

(h) ‘Target” means the projected target number of Stock Units, as determined by
the Committee and set forth in the Grant Letter, that may be payable to the
Participant in satisfaction of this Award Agreement if the Committee determines
that all Performance Goals for the Performance Cycle have been achieved and
certifies an Earned Percentage of 100%.

 

  3. Vesting Schedule.

(a) The PSU Award shall fully vest upon the date following the end of the
Performance Cycle upon which the Committee certifies the Earned Percentage
applicable to the Performance Cycle, provided that the Participant is in
continuous employment with a Participating Employer from the Grant Date through
such date. The PSU Award shall be forfeited if the Participant terminates
employment prior to vesting.

(b) Notwithstanding paragraph (a), the Participant shall become vested in a
pro-rated portion of the PSU Award upon the earliest of (i) the date the
Participant becomes Disabled while employed by a Participating Employer or
(ii) the Participant’s Date of Termination due to Retirement, death or
involuntary termination not for Cause. The portion of the PSU Award that shall
vest under this paragraph shall be determined by multiplying the number of Stock
Units granted under the PSU Award (which is equal to product of the Target and
the Earned Percentage for the Performance Cycle) by a fraction, the numerator of
which shall be the number of whole calendar months of the Participant’s
employment in such Performance Cycle ending on the earliest of the date of
Disability or Date of Termination, as applicable, and the denominator of which
shall be the number of whole calendar months in the Performance Cycle; provided
that for purposes of this Section 3(b), partial service in a calendar month
shall be considered service for the whole calendar month.

(c) Notwithstanding paragraph (a), upon a Change of Control, the Earned
Percentage shall be calculated by reference to the attainment of Performance
Goals as of the close of the last quarter ending on or before the Change of
Control in accordance with Section 2(c)(v). Following the Change of Control, the
Participant shall fully vest in the PSU Award on the last day of the Performance
Cycle, if the Participant is in continuous employment with a Participating
Employer from the Grant Date through such date and shall forfeit the PSU Award
if the Participant terminates prior to vesting. Notwithstanding the foregoing,
the Participant shall become vested in a pro-rated portion of the PSU Award upon
the earlier to occur of (i) a vesting event under Section 3(b) or (ii) an
involuntary termination of employment of the Participant within one year
following the Change of Control for any reason other than Cause (including a
constructive termination of employment for good reason (as defined in Section 10
of the Plan)). The portion that shall vest shall be determined by multiplying
the number of Stock Units granted under the PSU Award (which is equal to product
of the Target and the Earned Percentage determined at the time of the Change of
Control) by a fraction, the numerator of which shall be the number of whole
calendar months of the Participant’s employment in such Performance Cycle ending
on the earliest vesting event and the denominator of which shall be the number
of whole calendar months in the Performance Cycle. For this purpose, partial
service in a calendar month shall be considered service for the whole calendar
month.

 

3



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, in the event a Participant: (1) takes a leave
of absence from the Company for personal reasons or as a result of entry into
the Armed Forces of the United States, or (2) terminates employment for reasons
which, in the judgment of the Committee, are deemed to be special circumstances,
the Committee may consider such circumstances and may take such action (to the
extent consistent with Section 409A of the Code) as it may deem appropriate
under the circumstances, including extending the rights of a Participant to
continue participation in the Plan beyond his Date of Termination; provided,
however, that in no event may participation be extended beyond the term of the
Performance Cycle in question.

(e) Notwithstanding the foregoing, if the entity that is deemed to be the plan
sponsor with respect to this PSU Award is or becomes a “nonqualified entity”
(within the meaning of Section 457A(b) of the Code and applicable guidance
thereunder), the provisions of Sections 3(b), 3(c) and 3(d) shall not apply with
respect to any Participant who is a U.S. taxpayer if and to the extent such
provisions would cause any amounts payable hereunder to be subject to
Section 457A of the Code.

(f) For all purposes of this PSU Award, involuntary termination not for Cause
does not include the Participant’s voluntary termination of employment pursuant
to a voluntary separation plan of a Participating Employer.

 

  4. Terms and Conditions.

The Participant shall not be entitled to any payment under Section 6 until the
PSU Award vests under Section 3. No rights related to the PSU Award may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of prior to
the vesting of the PSU Award. The PSU Award shall be forfeited on the date the
Participant’s employment terminates except as otherwise provided in this Award
Agreement.

 

  5. Registration of Units.

The Participant’s right to receive Common Stock in settlement of the PSU Award
shall be evidenced by book entry (or by such other manner as the Committee may
determine).

 

  6. Settlement.

When the PSU Award, or a portion thereof, vests under Section 3, the Participant
shall become entitled to receive a number of shares of Common Stock equal to the
number of Stock Units granted under the PSU Award that have vested. Subject to
Section 14 hereof, such shares of Common Stock shall be paid in a single lump
sum payment on March 31 following the end of the Performance Cycle; provided,
however, that in the event a pro-rata portion of the PSU Award vests upon an
involuntary termination of employment of the Participant within one year
following a Change of Control pursuant to Section 3(c), the shares of Common
Stock shall be paid in a single lump sum payment within sixty (60) days after
the Participant’s termination of employment. Any shares of Common Stock paid
under this PSU Award shall remain subject to the Company Clawback Policy as set
forth in Section 16.

 

4



--------------------------------------------------------------------------------

  7. Dividend Equivalents.

No Dividend Equivalents shall be payable with respect to any of the Stock Units
granted under the PSU Award.

 

  8. Withholding.

No shares of Common Stock shall be delivered to or for a Participant unless the
amount of all federal, state and other governmental withholding tax requirements
imposed upon the Company for those shares has been remitted to the Company or
unless provisions to pay withholding requirements have been made to the
Committee’s satisfaction. The Committee may make any provision it deems
appropriate to withhold any taxes it determines are required in connection with
the PSU Award. Unless the Participant pays all taxes required to be withheld by
the Company or paid in connection with vesting of all or any portion of the PSU
Award by delivering cash to the Company, the Company shall withhold from the PSU
Award grant shares of Common Stock having a Fair Market Value equal to all taxes
required to be withheld with respect to the award of the PSU Award.

 

  9. Expatriate Participants.

Payments of Awards made to expatriate Participants will be, pursuant to the
applicable expatriate assignment policy of the Participating Employer, tax
normalized based on typical income taxes and social security taxes in the
expatriate Participant’s home country relevant to the expatriate Participant’s
domestic circumstances.

 

  10. Currency Exchange Rates.

For Participants who are not paid on a U.S. Dollar payroll, the currency
exchange rate used to calculate the Target was determined using the published
intercompany exchange rate in effect on the first day of the Performance Cycle.

 

  11. No Fractional Shares.

No fractional shares of Common Stock are permitted in connection with this Award
Agreement. Any fractional number of Stock Units payable under the PSU Award
shall be rounded up to the nearest whole share of Common Stock. Any shares of
Common Stock withheld pursuant to Section 8 shall be rounded to whole shares in
the manner determined by the Committee to be appropriate to satisfy the minimum
statutory withholding requirements.

 

  12. Successors and Assigns.

This Award Agreement shall bind and inure to the benefit of and be enforceable
by the Participant, the Company and their respective permitted successors and
assigns (including personal representatives, heirs and legatees), but the
Participant may not assign any rights or obligations under this Award Agreement
except to the extent and in the manner expressly permitted.

 

5



--------------------------------------------------------------------------------

  13. No Guaranteed Employment.

No provision of this Award Agreement shall confer any right to continued
Employment.

 

  14. Section 409A.

It is intended that the provisions of this Award Agreement satisfy the
requirements of Section 409A of the Code and the accompanying U.S. Treasury
Regulations and pronouncements thereunder, and that the Award Agreement be
operated in a manner consistent with such requirements to the extent applicable.

For purposes of Section 409A of the Code, (i) if the Participant vested pursuant
to Section 3(b) or 3(c), other than under clause (ii) of Section 3(c), the time
of settlement under Section 6 constitutes a specified time within the meaning of
Section 1.409A-3(a)(4) of the Treasury Regulations and (ii) if the Participant
vested pursuant to Section 3(a) or 3(c)(ii), the time of settlement under
Section 6 is within the short-term deferral period described in
Section 1.409A-1(b)(4) of the Treasury Regulations.

If the Participant is a U.S. taxpayer and is treated as a “specified employee”
within the meaning of Section 409A as of the date of the Participant’s
termination, then any transfer of shares payable upon the Participant’s
“separation from service” within the meaning of Section 409A which are subject
to the provisions of Section 409A and are not otherwise excluded under
Section 409A and would otherwise be payable during the first six-month period
following such separation from service shall be paid on the fifteenth business
day next following the earlier of (1) the expiration of six months from the date
of the Participant’s termination or (2) the Participant’s death.

 

  15. Section 162(m).

The PSU Award is a Qualified Performance Award under the Plan intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Code.

 

  16. Company Clawback Policy.

If (a) the Committee determines that the Participant has either engaged in, or
benefitted from, Misconduct and (b) the Participant is classified at a level of
M-4 or above in the LyondellBasell Group compensation classification system at
the time of such determination, upon notice from the Company, the Participant
shall reimburse to the Company all or a portion of the payments received under
this PSU Award as the Committee deems appropriate under the circumstances. Such
notice shall be provided within the earlier to occur of one year after discovery
of the alleged Misconduct or the second anniversary of the Participant’s Date of
Termination.

LYONDELLBASELL INDUSTRIES N.V.

 

6